Case: 21-60797     Document: 00516553671         Page: 1     Date Filed: 11/22/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-60797
                                Summary Calendar                            FILED
                                                                    November 22, 2022
                                                                       Lyle W. Cayce
   Har Preet,                                                               Clerk

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 675 759


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Har Preet, a native and citizen of India, petitions for review of a
   decision of the Board of Immigration Appeals (BIA) dismissing his appeal of
   a denial by the Immigration Judge (IJ) of his application for asylum,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60797      Document: 00516553671           Page: 2    Date Filed: 11/22/2022




                                     No. 21-60797


   withholding of removal, and relief under the Convention Against Torture
   (CAT).
          We review for substantial evidence. Singh v. Sessions, 880 F.3d 220,
   224 (5th Cir. 2018). Preet has not met this standard. The BIA affirmed the
   IJ’s conclusion that he was not credible because his testimony, declaration,
   and credible fear responses were inconsistent regarding, inter alia, whether
   and for how long Preet stayed in Delhi after the May and November 2012
   attacks and before leaving India, where he stayed while there, and why he
   continued to receive pay from McDonald’s in Punjab during that time;
   whether and when Preet was a member or a worker for the Mann party;
   whether Preet was discriminated against because of his caste despite
   receiving 12 years of education and working at McDonald’s rather than in a
   caste-designated position, whether Preet’s invocation of the guru Bhagat
   Ravi provoked the May 2012 or the November 2012 attack; the extent of his
   injuries from the November attack; and from which political parties his
   attackers came, how he knew, and how he was transported to the hospital
   after each incident. The agency also found that the documentary evidence,
   particularly as to Preet’s injuries, was entitled to little weight and was
   insufficient to corroborate his accounts of the incidents and his activities. See
   Avelar-Oliva v. Barr, 954 F.3d 757, 767 (5th Cir. 2020).            The BIA’s
   affirmance of the IJ’s credibility determination is supported by “specific and
   cogent reasons derived from the record,” Zhang v. Gonzales, 432 F.3d 339,
   344 (5th Cir. 2005), and consideration of the record as a whole does not show
   that “no reasonable fact-finder” could make such a determination or compel
   a contrary conclusion, Singh, 880 F.3d at 224-25 (internal quotation marks
   and citation omitted).
          The adverse credibility determination is a sufficient ground for the
   denial of asylum and withholding, see Arulnanthy v. Garland, 17 F.4th 586,
   597 (5th Cir. 2021). Thus, there is no need to consider Preet’s remaining



                                          2
Case: 21-60797      Document: 00516553671           Page: 3   Date Filed: 11/22/2022




                                     No. 21-60797


   arguments concerning the merits of these claims. See INS v. Bagamasbad,
   429 U.S. 24, 25 (1976). Although an adverse credibility determination is not
   necessarily dispositive of a CAT claim, Preet’s assertions of eligibility for
   relief under the CAT are conclusory, and he does not describe or cite any
   evidence beyond his own testimony that was found to be not credible and the
   medical letters which the agency determined were entitled to little
   evidentiary weight. He therefore fails to show that the record compels a
   conclusion that he would more likely than not be tortured by or with the
   acquiescence of a public official if returned to India. See Arulnanthy, 17 F.4th
   at 597-98.
          The petition for review is DENIED.




                                          3